—Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered May 22, 1991, convicting defendant, after non-jury trial, of the criminal sale and possession of a controlled substance in the third degree, and sentencing him to two concurrent terms of IVi to 4Vi years, unanimously affirmed.
Contrary to defendant’s claim, the record contains a jury waiver duly executed in open court which meets constitutional and statutory requirements. Since the alleged lack of such a waiver is the only issue raised by defendant on his appeal, the judgment of conviction is affirmed. Concur — Sullivan, J. P., Ross, Kassal, Rubin and Nardelli, JJ.